            Case 8:19-cv-01014-JVS-AGR Document 15 Filed 07/16/20 Page 1 of 3 Page ID #:129



                1    Sheila M. Witt, Esq. (SBN 265324)
                     Melissa G. Fulgencio, Esq. (SBN 277663)
                2    WITT LAW FIRM, PC
                     2312 Park Ave., Unit 445
                3    Tustin, CA 92782
                     Telephone: (949) 229-5879
                4    Facsimile: (949) 229-8633
                5    Attorneys for Plaintiff,
                     JUAN CARLOS ITURRALDE
                6
                     FORD & HARRISON LLP
                7    Jenny S. Choi (SBN 285839)
                     350 South Grand Avenue, Suite 2300
                8    Los Angeles, CA 90071
                     Telephone: (213) 237-2400
                9    Facsimile: (213) 237-2401
                10   Attorneys for Defendant
                     LANDCORP MANAGEMENT SERVICES LLC
                11   dba LANDCORP
                12
                13
                                         UNITED STATES DISTRICT COURT
                14
                                        CENTRAL DISTRICT OF CALIFORNIA
                15
                16
                     JUAN CARLOS ITURRALDE, an                 Case No. 8:19-cv-01014-JVS (AGRx)
                17   individual,
                                                               [Assigned to the Hon. James V. Selna]
                18                 Plaintiff,
                19   v.                                         ORDER ON JOINT STIPULATION
                                                                TO DISMISS ENTIRE ACTION
                20   LANDCORP MANAGEMENT                        WITH PREJUDICE; ORDER
                     SERVICES LLC dba LANDCORP,
                21   an Arizona corporation; and DOES 1
                     through 20 inclusive,
                22                                             Complaint filed: 3/29/19
                                   Defendants.
                23
                24
                25
                26
                27
                28
F ORD & H A R
       LLP
 ATTORNEYS AT
                                                                            JOINT STIPULATION TO DISMISS
    LOS ANGEL
            Case 8:19-cv-01014-JVS-AGR Document 15 Filed 07/16/20 Page 2 of 3 Page ID #:130



                1                                          ORDER
                2         After review of the foregoing Stipulation, good cause appearing, IT IS
                3    HERBY ORDERED THAT:
                4          1.     The above-captioned matter is dismissed in its entirety with prejudice
                5    as settled; and
                6          2.     Each party shall bear its own costs and fees.
                7
                8    IT IS SO ORDERED.

                9
                10
                11   Dated: July 16, 2020            ________________________________________
                                                     Hon. James V. Selna
                12                                   UNITED STATES DISTRICT JUDGE
                13
                14
                15
                16
                17
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
F ORD & H A R
       LLP
 ATTORNEYS AT
                                                              -2-             JOINT STIPULATION TO DISMISS
    LOS ANGEL
            Case 8:19-cv-01014-JVS-AGR Document 15 Filed 07/16/20 Page 3 of 3 Page ID #:131



                1                                  PROOF OF SERVICE
                2          I, Esperansa Reinold, declare:
                3          I am a citizen of the United States and employed in Los Angeles County,
                     California. I am over the age of eighteen years and not a party to the within-entitled
                4    action. My business address is 350 South Grand Avenue, Suite 2300, Los Angeles,
                     California 90071. On July 15, 2020, I served a copy of the within document(s):
                5
                            JOINT STIPULATION TO DISMISS ENTIRE ACTION WITH
                6                     PREJUDICE; [PROPOSED] ORDER
                7                 ELECTRONICALLY: I caused a true and correct copy thereof to be
                                 electronically filed using the Court's Electronic Court Filing ("ECF")
                8                 System and service was completed by electronic means by transmittal
                                  of a Notice of Electronic Filing on the registered participants of the
                9                 ECF System. I served those parties who are not registered participants
                                  of the ECF System as indicated below.
                10
                                 by placing the document(s) listed above in a sealed envelope with
                11                postage thereon fully prepaid, in the United States mail at Los Angeles,
                                  California addressed as set forth below. I am readily familiar with the
                12                firm's practice of collection and processing correspondence for
                                  mailing. Under that practice it would be deposited with the U.S. Postal
                13                Service on that same day with postage thereon fully prepaid in the
                                  ordinary course of business. I am aware that on motion of the party
                14                served, service is presumed invalid if postal cancellation date or
                                  postage meter date is more than one day after date of deposit for
                15                mailing in affidavit.
                16                by placing the document(s) listed above in a sealed FedEx Overnight
                                 envelope and affixing a pre-paid air bill, and causing the envelope to
                17                be delivered to a FedEx agent for delivery.
                18
                19          Sheila M. Witt                               Attorneys for Plaintiff
                            Steven A. Witt                               Juan Carlos Iturralde
                20          Witt Law Firm, PC
                            2312 Park Ave.., Unit 445                    Registered Participants
                21          Tustin, CA 92782                             in ECF System
                            Telephone: (949) 229-5879
                22          Facsimile: (949) 229-8633
                            E-mail: sheila@wittlf.com
                23                   steven@wittlf.com
                24        I declare under penalty of perjury under the laws of the United States of
                     America that the above is true and correct.
                25
                           Executed on July 15, 2020, at Los Angeles, California.
                26
                27                                                       Esperansa Reinold
                28
F ORD & H A R
       LLP
 ATTORNEYS AT
                                                                               JOINT STIPULATION TO DISMISS
    LOS ANGEL
